Citation Nr: 0518757	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  97-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as secondary to mustard gas exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
October 1947.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the RO.  

The veteran's claim was remanded to the RO in March 1999 and 
May 2004 for additional development and adjudication.


FINDINGS OF FACT

1.  The veteran is shown as likely as not to have been 
exposed to mustard gas and other toxic agents while on active 
duty.  

2.  The veteran is shown as likely as not to have a skin 
disorder, diagnosed as poikiloderma, that is related to 
exposure to mustard gas and other toxic agents in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
skin disorder manifested by poikiloderma is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

As noted in the Introduction, this case was remanded by the 
Board in May 2004 for additional evidentiary development.  
Among other things, the Board instructed the RO to obtain an 
opinion from the Under Secretary of Benefits as to whether 
the veteran was exposed to mustard gas in service.  

The Board also instructed the RO to arrange for the veteran 
to undergo a VA examination to determine the nature and 
etiology of his claimed skin condition.  

The Board notes that neither of these actions was 
accomplished by the RO.  In addition, despite the fact that 
additional documentary evidence was received by the veteran, 
the RO did not readjudicate the veteran's claim prior to 
returning this case to the Board.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  Under 
normal circumstances, where the remand orders of the Board or 
the Court are not complied with, the case must be remanded 
once again to ensure compliance with the previous 
instructions.  

The Board has considered whether a remand of this case is 
necessary to ensure compliance with the instructions set 
forth in the May 2004 Remand.  

However, having reviewed the complete record, including 
additional documentary evidence received from the veteran 
since the May 2004 Remand, the Board concludes that the 
evidence on file is sufficient to resolve the matter in the 
veteran's favor.  Thus, the veteran will not be prejudiced by 
the Board proceeding with a decision at this time.  


Analysis

The veteran is seeking service connection for a skin 
disorder, which he contends developed secondary to exposure 
to mustard gas or other toxic agents while on active duty.  

Specifically, he reports that he was assigned to Dugway 
Proving Grounds in Tooele, Utah, which served as a testing 
ground for various toxic agents.  He also asserts that he was 
later stationed at a chemical depot near Dugway Proving 
Grounds.  

The veteran has indicated that he served as an ambulance 
driver, and that he was involved in collecting water samples.  
He has also reported that mustard gas testing was conducted 
on animals, and that he was at a test where he was required 
to wear a gas mask.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316 
(2004).  

The Board notes that the veteran's Enlisted Record and Report 
of Separation do verify that he was stationed at Deseret 
Chemical Depot in Tooele, Utah.  Unfortunately, the veteran's 
service records do not provide any further detail as to the 
length of the time that he was stationed there, not do they 
list any other locations that he was stationed at during 
service.  

However, the veteran has repeatedly stated that he was 
stationed at Dugway Proving Grounds prior to being 
transferred to a nearby chemical depot.  Given the close 
proximity of the Deseret Chemical Depot to Dugway Proving 
Grounds, the Board accepts the veteran's statements as 
credible and finds that he did likely did serve at Dugway 
Proving Grounds in service.  

In a June 1997 letter from the U.S. Army Chemical and 
Biological Defense Command, it was noted that these locations 
did perform chemical agent testing and storage of chemical 
agents.  

The record reflects that the veteran has submitted a 
substantial amount of documentation discussing the chemical 
agent testing that occurred at Dugway Proving Grounds.  It 
appears that testing of such agents, including mustard gas, 
did occur in World War II, but ceased in August 1946.  
Subsequent testing did not began again until 1951.  

As noted hereinabove, the veteran's service department 
records do not specify the length of time that he was 
stationed at the Dugway Proving Grounds or the Deseret 
Chemical Depot.  

However, there does appear to be an overlap between the 
veteran's period of service and the period before chemical 
agent testing ceased in August 1946.  

Thus, by extending the benefit of the doubt to the veteran, 
the Board finds that he was present when chemical testing was 
conducted, and was likely exposed to mustard gas and other 
toxic agents.  

Turning to the question of whether the claimed skin 
disability is related to that exposure, the Board notes that 
the only medical opinion of record is that of a VA physician 
who examined the veteran in September 1995.  

That physician noted the presence of hypopigmented and 
depigmented spots over the veteran's fingers on both hands, 
which he diagnosed as poikiloderma.  The physician 
specifically concluded that this disability was probably 
secondary to mustard gas exposure in service.  

The record reflects that the RO subsequently returned the 
veteran's claims folder to that physician in 1997 to provide 
an explanation for his finding.  In a March 1997 addendum, 
the physician indicated that he believed that mustard gas was 
a known cause of poikiloderma.  

Thus, the Board believes that the evidence in this case 
demonstrates a current skin disability and a link between 
that disability and his military service.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board concludes that service 
connection for poikiloderma is warranted.




ORDER

Service connection for a skin disorder, diagnosed as 
poikiloderma, is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


